Citation Nr: 0713352	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
wrist/hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.  

Thereafter, the Philadelphia RO assumed jurisdiction.  

The veteran appeared at a videoconference hearing before the 
undersigned in January 2007.  

At the hearing, the veteran raised the issues of entitlement 
to higher evaluations for service connected back and foot 
disabilities.  These matters are referred to the agency of 
original jurisdiction (AOJ) for adjudication.  In this regard 
the Board notes that in October 2006, the RO denied 
entitlement to an increased rating for disc disease of the 
lumbar spine.  The veteran is advised that if he wishes to 
appeal this decision he should submit a notice of 
disagreement to the RO.  38 U.S.C.A. § 7105(b)(1) (West 2002) 
(providing that notices of disagreement must be filed with 
the activity that entered the determination with which 
disagreement is being expressed).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

This issue of entitlement to service connection for a right 
wrist/hand disability was denied by the RO in January 1994.  
In the instant appeal the RO has apparently reopened the 
claim.  The Board, however, is under a legal duty in such 
cases to determine if there was new and material evidence 
submitted, regardless of the RO's actions.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for a 
right wrist/hand disorder is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.   



FINDINGS OF FACT

1.  The RO denied service connection for a right wrist/hand 
disability in January 1994.  The veteran was notified of this 
decision in February 1994 and did not appeal.  Thus, the 
decision became final.

2.  Evidence received since the denial of service connection 
for a right wrist/hand disability in January 1994 raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service 
connection for a right wrist/hand disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 1994 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating the elements of his claim decided 
in this decision.  

New and Material

The RO denied service connection for a right wrist/hand 
disability in a January 1994 rating determination.  The 
veteran was notified of this decision in February 1994 and 
did not appeal.  Thus, the decision became final.  
38 U.S.C.A. § 7105(b).

Finally disallowed claims will be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156).  This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim to reopen was received after that 
date, his claim will be adjudicated by applying the revised 
section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).
The elements of a successful service connection claim consist 
of competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

In denying service connection for a right hand/wrist 
disability, in its 1994 decision, the RO noted that the 
veteran's service medical records were not available and all 
attempts to obtain them had been unsuccessful.  It denied 
service connection because it found no evidence of the 
claimed disabilities in service or currently.

The RO observed that the February 1993 VA examination showed 
that the veteran had no problem with his right hand or wrist.  
In denying service connection, the RO found that there was no 
evidence of a right hand disability in service or on the VA 
examination.  

Evidence received subsequent to the January 1994 rating 
determination includes service medical records forwarded by 
the veteran that demonstrate that at the time of a May 1980 
x-ray, the veteran was noted to have jammed his right thumb.  
X-rays taken at that time were negative.  A September 1989 
treatment note indicated that the veteran was seen 
complaining of pain in his right arm.  He was noted to have 
been in a car accident Sunday morning and the car had been 
hit on the driver's side.  A diagnosis of a sprain of the 
right arm was rendered at that time. 

At the time a July 2002 VA examination, the veteran reported 
that he injured his right wrist when a door hatch fell on it.  
He indicated that this occurred in 1986.  The veteran stated 
that there was no sequela from this except that the thumb 
would ache when it was very cold.  A diagnosis of history of 
injury to the right thumb without significant sequelae at 
this time was rendered.  

Also added to the record were the results of a December 2004 
VA examination, at which time the veteran was found to have 
status post right first metacarpal fracture with minimal 
residuals (although the examiner concluded that this was not 
likely related to the thumb injury in service).  

In addition, at his January 2007 hearing, the veteran 
testified to currently having problems with his thumb that 
were related to his inservice injury.  

The evidence added to the record since the May 1994 decision 
directly addresses the issue on appeal.  The basis for the 
previous denial of service connection for a right wrist/hand 
disability was the absence of an inservice injury and the 
absence of any current disability.  The veteran has submitted 
treatment records revealing that he jammed his thumb playing 
football in service.  There is also evidence of a current 
thumb disorder.  The newly received evidence relates to 
elements of the service connection claim that were not 
established at the time of the prior denial, and raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim of 
service connection for a right wrist/hand disability is 
reopened.


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran has not been provided with a VCAA notice letter 
regarding his claim for service connection for a right 
wrist/hand disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for 
service connection for a right wrist/hand 
disability.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


